

 S810 ENR: To facilitate construction of a bridge on certain property in Christian County, Missouri, and for other purposes. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 810IN THE SENATE OF THE UNITED STATESAN ACTTo facilitate construction of a bridge on certain property in Christian County, Missouri, and for
 other purposes. 1.Riverside bridge project(a)In generalThe Riverside Bridge Project is authorized to be carried out notwithstanding—(1)any agreement entered unto under, or restriction pursuant to, section 404(b)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)); or(2)any easement or other Federal restriction pursuant to that Act (42 U.S.C. 5121 et seq.) that requires the covered property to be maintained for open space, recreation, or wetland management.(b)ConditionsAs a condition of the authorization under subsection (a)—(1)Christian County, Missouri, or an assignee shall—(A)carry out the Riverside Bridge Project in a manner that ensures that no flood damage attributable to the Project occurs; and(B)be liable for any such flood damage that does occur; and(2)the Federal Government shall not be liable for future flood damage that is caused by the Project.(c)Disaster assistance prohibitedNo future disaster assistance from any Federal source may be provided with respect to the covered property or any improvements thereon.(d)DefinitionsIn this Act, the following definitions apply:(1)Covered propertyThe term covered property means the property—(A)in Christian County, Missouri;(B)conveyed to such County by the Riverside Inn, Inc.; and(C)that is approximately 1.5 acres and 482 lineal feet adjacent to the westerly line of Riverside Road to the center of Finley Creek.(2)Riverside bridge projectThe term Riverside Bridge Project means the project to construct, maintain, and operate a bridge on and over the covered property.Speaker of the House of RepresentativesVice President of the United States and President of the Senate